Citation Nr: 1221973	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO. 06-27 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for squamous cell carcinoma (cancer) of the tongue, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	 Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. This case was the subject of prior Board remands in March 2009, July 2010, and November 2011.


FINDINGS OF FACT

There is no evidence of record showing that the Veteran's squamous cell carcinoma (cancer) of the tongue is either related to service, or secondary to exposure to herbicides in service.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by active military service and it is not proximately due to herbicide exposure. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").



The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

Initially, the Board notes that the Veteran's service medical records are missing, and possibly destroyed. The Board realizes in cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of this Veteran's claim was undertaken with this duty in mind.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

The Board finds that the RO substantially complied with the mandates of the prior remands in this case. Letters dated in May 2004, September 2004, March 2006, April 2009, and July 2010, as well as prior Board remands in March 2009, July 2010, and November 2011, explained the evidence necessary to substantiate a claim for service connection. These letters also notified him how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The May 2004 letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet.App. 112 (2004). Thus, the Board finds the duty to notify has been met.

VA has a duty to assist Veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records and reports of post-service medical treatment from VA and private health care providers. 

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a). While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000) (the Veteran cannot passively wait for help from VA). 

All action and development directed in the prior remand has been substantially completed. Dyment v. West, 13 Vet.App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet.App. 97 (2008) (substantial compliance, not strict compliance, is required under Stegall). The claims file contains July 2004 and February 2012 VA examinations and a March 2012 report. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). The examination reports indicate that the entire claims file has been reviewed. The examinations are adequate and the results are sufficient. The duty to assist has been met. 38 C.F.R. § 3.655. The Board has carefully considered the Veteran's assertion that because the March 2012 note was authored by a physician's assistant, the opinion is inadequate. However, the March 2012 medical care provider noted that the claim was previously reviewed by an oncologist; that the Veteran has a history of tobacco use which was the "most likely cause of cancer of tongue," and that cancer of the tongue is not a condition presumed to be associated with herbicide exposure. The author of the note indicated that there is "no positive association between exposure to herbicides and the development of conditions other than those already recognized." Stated alternatively, the physician's assistant has reported that an oncologist has examined this case and found the Veteran's tongue cancer was caused by tobacco use and not presumed herbicide exposure. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide his claim. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012).


Service Connection

The Veteran contends that he has squamous cell carcinoma (cancer) of the tongue as a result of his service in Vietnam, to include as possibly exposure to Agent Orange. 

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for certain chronic diseases, such as certain cancers, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 C.F.R. § 3.303(a). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Id. Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

The Veteran's treatment records show no diagnosis of, or treatment for, any form of cancer until the Veteran was diagnosed with tongue cancer until 1999, 33 years after the Veteran's separation from service; therefore, the preponderance of evidence of record is against service connection for tongue cancer as directly related to service.

However, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1). The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a) ; 38 C.F.R. § 3.307(d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) . 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). 

According to the Veteran's Report of Separation from the Armed Forces (DD 214), the Veteran served in the Republic of Vietnam. He is therefore presumed to have been exposed to herbicides. However, carcinoma of the tongue is not a disease associated with herbicide exposure for purposes of the presumption. 38 C.F.R. § 3.309(e). Service connection is therefore not warranted on a presumptive basis under 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). Thus, the presumption is not the sole method for showing causation, and establishing service connection. 

However, the Veteran has not presented any evidence, other than his own statements, that he has tongue cancer related to herbicide exposure. The Veteran does not have the requisite expertise to express a competent opinion between his tongue cancer and herbicide exposure. 

Reviewing the medical evidence of record, the Veteran was treated initially in 1999 for tongue cancer, and had a recurrence of carcinoma of the left tonsillar pillar in 2003, both of which appear to have been treated successfully without significant residuals. The Veteran has been in receipt of Social Security benefits since May 1999 for squamous cell carcinoma.

A report of VA examination dated July 2004 noted a diagnosis of cancer in his mouth in 1999. The Veteran was also noted at that time to have smoked since age 17; he reported that he used to smoke about a pack a day, but had cut down after his cancer diagnosis. He reported still smoking a "rare" cigarette. Examination showed some scarring of the tongue and some trouble opening his mouth widely, and moving his tongue. The Veteran was diagnosed with a history of squamous cell carcinoma of the tongue, status post resection with flap, and status post radiation and chemotherapy treatments.

A private letter dated November 2005 indicated that the Veteran had been diagnosed with squamous cell carcinoma of the left tonsillar fossa with extension into the tongue. The Veteran was noted to have a history of squamous cell carcinoma of the tongue requiring surgery, flap reconstruction, and postoperative radiation and chemotherapy. Examination of the neck revealed post surgery changes and radiation changes. The Veteran now had limited mobility of the jaw due to surgery and radiation therapy treatment.

A medical opinion from two VA physicians dated February 2012 is of record. At that time, the Veteran's claims file was reviewed. The examiners concluded that the Veteran's cancer had no relation to herbicide exposure. In offering this opinion, it was noted that the Veteran had a long history of smoking, and it was also noted that there was no positive association in relevant medical literature between the Veteran's exposure to herbicides and the development of tongue cancer.

A further medical opinion was obtained in March 2012. After a review of the Veteran's claims file, the physician indicated that the Veteran's tongue cancer was less likely than not incurred in or caused by service. It was noted that the case was reviewed by a VA oncologist who opined that the Veteran's cancer had no presumptive service connection on the basis of exposure to herbicides. The physician noted that the Veteran has a history of tobacco use which would be the most likely cause of the cancer of the tongue. The physician also noted that there has been no positive association between exposure to herbicides and development of conditions other than those already recognized.

As a lay person without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion on a medical matter, such as the etiology of his cancer. See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). The Veteran's assertions have been investigated by competent medical authority and found to be without merit. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding in part that lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person; when it describes symptoms at the time supports a later diagnosis by a medical professional). Reviewing the medical evidence therefore, the entirety of the medical etiology opinion evidence of record links the Veteran's tongue cancer not to exposure to herbicides, but to his long history of tobacco use. Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for squamous cell carcinoma of the tongue, and the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990). 


ORDER

Service connection for squamous cell carcinoma (cancer) of the tongue, to include as due to exposure to herbicides, is denied.



____________________________________________
Vito A. Clementi
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


